Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janae Gureff on 9/14/2021.

The application has been amended as follows: 

Claim 1 has been changed to:

A toothed-belt drive comprising:
- a toothed belt,
- at least one driving element attached to the toothed belt,
- a toothed disk with a plurality of tooth recesses for driving teeth of the toothed belt and a plurality of driving element recesses for driving the at least one driving element,

wherein the driving element forms a connecting element that can be connected to an element to be driven, wherein the driving element is connected to the toothed belt via a clamping connection, wherein the driving element has a length L extending parallel to a width B of the toothed belt in an attached state, which exceeds the width B of the toothed belt, wherein the lower part and the top part are connected to each other via connecting means extending laterally next to the toothed belt; wherein at least two driving elements are provided that are connected to each other via a connecting plate, wherein the connecting plate is pivotably mounted on a first driving element and has a curved elongated hole into which a force transmitting portion of the second driving element extends.


Claim 6 has been changed to:

A toothed-belt drive comprising:
- a toothed belt,
- at least one driving element attached to the toothed belt,
- a toothed disk with a plurality of tooth recesses for driving teeth of the toothed belt and a plurality of driving element recesses for driving the at least one driving element, wherein the driving element forms a connecting element that can be connected to an element to be driven, wherein the driving element has, as a connecting element, a cylindrical projecting portion configured as an axle stub, wherein at least two driving elements are provided that are connected to each other via a connecting plate, wherein the connecting plate is pivotably mounted on a first driving element and has a curved elongated hole into which a force transmitting portion of the second driving element extends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654